Case: 1:20-cv-01967 Document #: 1 Filed: 03/25/20 Page 1 of 5 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

Sheri Urlacher

)
)
)
) No.
Plaintiff, )
)
VS. )
)
)
)
Zemen Weldeslasie and )
Lozan Logistics LLC )
)
Defendants. )
COMPLAINT

Now come the Plaintiff Sheri Urlacher, in support of her complaint against
defendants Zemen Weldeslasie and Lozan Logistics LLC stating:

Count |
(Negligence — Zemen Weldeslasie)

1. Plaintiff is an Illinois citizen and defendant Lozan Logistics LLC, is a Texas
citizen, being a Texas corporation with its principal place of business at 9221 Amberton
Parkway in Dallas, Texas. Lozan Logistics LLC has one member Mekonen Yihdego, who
is also a Texas citizen. Defendant truck driver, Zeman Weldeslasie is a Texas citizen.
The amount in controversy exceeds, exclusive of interest and costs, the sum specified by
28 U.S.C. § 1332, making subject matter jurisdiction appropriate in this Court based on

diversity of citizenship.
Case: 1:20-cv-01967 Document #: 1 Filed: 03/25/20 Page 2 of 5 PagelD #:2

2. On July 25, 2018 defendant Lozan Logistics LLC had active motor carrier
authority pursuant to DOT #2960242 and was hauling freight through Illinois in the usual
course of Lozan Logistics LLC’s business as an interstate motor carrier.

3. On July 25, 2018 defendant Zemen Weldeslasie owned a commercial motor
vehicle, weighing more than 10,001 pounds GVW , consisting of a 2011 Freightliner
tractor with a Texas license plate number R229103 that defendant trucker, Zemen
Weldeslasie, was operating pursuant to his commercial driver's license when it impacted
the left front side of a Cadillac Escalade driven by Sheri Urlacher.

4. On July 25, 2018 the 2011 Freightliner tractor involved in this collision
displayed the logo of Lozan Logistics LLC with US DOT # 2960242.

5. On July 25, 2018 the 2011 Freightliner tractor with Texas plate number
R229103 and bearing Lozan Logistics LLC logo and US DOT number was being operated
by its FMCSR 390.5 statutory employee or agent, Zemen Weldeslasie, pursuant Lozan
Logistics LLC’s US DOT active motor carrier authority.

6. At all relevant times, including July 25, 2018 Lozan Logistics LLC and
Zemen Weldeslasie regularly did business in Illinois and were both involved in the
transportation of freight in interstate commerce, including the freight that was being
hauled , or was about to be hauled , or has been delivered by defendant trucker Zemen
Weldeslasie around the time of the collision referenced in this complaint.

7. On July 25, 2018 defendant trucker Zemen Weldeslasie was acting in the

scope of his duties with defendant Lozan Logistics LLC.
Case: 1:20-cv-01967 Document #: 1 Filed: 03/25/20 Page 3 of 5 PagelD #:3

8. On July 25, 2018, Lozan Logistics LLC. was the statutory employer under
FMCSR 390.5 of defendant trucker Zemen Weldeslasie and is vicariously liable for any
of his negligent conduct while operating the 2011 Freightliner.

9. On July 25, 2018, Lozan Logistics LLC was liable under the doctrine of
placard liability or logo liability for any negligent actions of Zemen Weldeslasie, while he
operated the 2011 Freightliner.

10. On July 25, 2018 Plaintiff Sheri Urlacher was injured in a vehicular collision
as she drove her Cadillac Escalade northbound on Waukegan Road through the
intersection at Buckley Road when her SUV was struck on the front drivers side by the
defendants bob-tailing 2011 Freightliner , which was traveling southbound on Waukegan
Road at about the same time and attempting to turn left onto eastbound Buckley Road.

11. It was the duty of Defendant Lozan Logistics LLC, Inc. and their statutory
employee and agent, Zemen Weldeslasie, to exercise reasonable care under the
circumstances to protect the safety of the Illinois motoring public and Sheri Urlacher. In
violation of this duty each of the defendants:

a) negligently, carelessly and improperly drove the tractor truck
into the side of Plaintiffs SUV.

b) negligently, carelessly and improperly failed to stop the
tractor-truck in sufficient time to avoid a collision.

Cc) negligently, carelessly and improperly failed to keep a proper
lookout.

d) negligently, carelessly and improperly failed to yield the right
of way in violation of 625 ILCS 5/11-901(a);
Case: 1:20-cv-01967 Document #: 1 Filed: 03/25/20 Page 4 of 5 PagelD #:4

e) negligently, carelessly and improperly failed to yield the right of way
so as to avoid colliding with Plaintiff's SUV, in violation of 625 ILCS
5/11-902; and

f) negligently, carelessly and improperly operated the tractor-

truck at a speed that was excessive for the prevailing
conditions.

12. As a direct and proximate result of the defendant's negligence, Sheri
Urlacher has suffered losses of a personal and pecuniary nature including, but not limited
to, economic losses, medical expenses, pain and suffering, disfigurement, disability, and
loss of a normal life. These losses have been incurred in the past and are reasonably
certain to occur in the future. All or some of them are permanent.

Wherefore, it is respectfully requested that judgment be entered in favor of

Plaintiff Sheri Uralcher and against Zemen Weldeslasie, for all damages allowed

by law as a result of the July 25, 2018 collision.

COUNT Il
(Vicarious Liability Claim Against Lozan Logistics LLC)

1-11. The plaintiff incorporates by reference the allegations of paragraphs one
through eleven of Count | as though set forth herein as paragraphs one through eleven
of Count Il.

12. Asadirect and proximate result of one or more of the aforementioned acts
or omissions by Zemen Weldeslasie for which Lozan Logistics LLC is vicariously liable,
Sheri Urlacher has suffered losses of a personal and pecuniary nature including, but not
limited to, economic losses, medical expenses, pain and suffering, subsequent

surgeries, disfigurement, disability, and loss of a normal life. These losses have been

4
Case: 1:20-cv-01967 Document #: 1 Filed: 03/25/20 Page 5 of 5 PagelD #:5

incurred in the past and are reasonably certain to occur in the future. All or some of
them are permanent.
Wherefore, it is respectfully requested that judgment be entered in favor of
Plaintiff Sheri Uralcher and against Lozan Logistics LLC for all damages allowed

by law as a result of the July 25, 2018 collision.

Plaintiff Demands Trial by Jury

s/Steve C. Armbruster

One of their attorneys

Steven C. Armbruster

ARDC # 6255566

Vrdolayk Law Group LLC
9618 South Commercial Avenue
Chicago, Illinois 60617
773-731-3311
sarmbruster@vrdolyak.com
